Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 9, 2016

                                      No. 04-16-00194-CV

                                        Jose PEREZ, Jr.,
                                            Appellant

                                                 v.

                                        Salud CAZARES,
                                            Appellee

                 From the 83rd Judicial District Court, Val Verde County, Texas
                                   Trial Court No. 3287CCL
                          Honorable Robert Cadena, Judge Presiding


                                         ORDER
       Appellant Jose Perez Jr. appeals a Final Decree of Divorce signed on January 12, 2016.
Appellant did not file a timely motion that would have extended the appellate timetable. See
TEX. R. CIV. P. 329b(g); TEX. R. APP. P. 26.1(a). Thus, the notice of appeal was due February
11, 2016, or a motion for extension of time to file the notice of appeal was due fifteen days later
on February 26, 2016. See TEX. R. APP. P. 26.1, 26.3. Appellant did not file a timely notice of
appeal or a timely motion for extension of time to file the notice of appeal. However, on March
17, 2016, appellant filed a notice of appeal.

       The supreme court holds that “once the period for granting a motion for extension of time
under Rule [26.3] has passed, a party can no longer invoke the appellate court’s jurisdiction.”
See Verburgt v. Dorner, 959 S.W.2d 615, 615 (1997) (construing predecessor to Rule 26).

        We therefore ORDER appellant to file, on or before July 11, 2016 a response showing
cause why this appeal should not be dismissed for lack of jurisdiction. If appellant fails to
satisfactorily respond within the time provided, the appeal will be dismissed. See TEX. R. APP. P.
42.3(a), (c). If a supplemental clerk’s record is required, appellant must ask the trial court clerk
to prepare one and must notify the clerk of this court that such a request was made. All deadlines
in this matter are suspended until further order of the court.
                                              _________________________________
                                              Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of June, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court